1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 BRENDA K. WINNER,

 8          Petitioner-Appellee,

 9 v.                                                           NO. 30,192

10 JON K. MEIKLE,

11          Respondent-Appellant.

12 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
13 John F. Davis, District Judge

14 Kacey Denoi
15 Albuquerque, NM

16 for Appellee

17 Michael L. Danoff & Associates, P.C.
18 Michael L. Danoff
19 Albuquerque, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 FRY, Chief Judge.

23          Respondent appeals from the district court order modifying child support. This

24 Court issued a calendar notice proposing to dismiss for lack of a final order on April
1 6, 2010. Petitioner filed a memorandum in support of this Court’s proposed summary

2 disposition. Respondent has not filed a memorandum in opposition, and the time for

3 doing so has passed. We therefore dismiss Respondent’s appeal for the reasons set

4 forth in this Court’s notice of proposed disposition.

5        IT IS SO ORDERED.



6
7                                         CYNTHIA A. FRY, Chief Judge

8 WE CONCUR:



 9
10 JAMES J. WECHSLER, Judge



11
12 MICHAEL E. VIGIL, Judge




                                            2